Acknowledgments
1. 	Applicant’s amendment, filed on 8/23/2021 is acknowledged.  Accordingly claims 1-20 remain pending.
2.	This paper is assigned paper No. 20211106, by the Examiner.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
4.	Claim(s) 1-20 are allowed.
Response to Applicant’s Comments/Remarks

5.	Applicant contends that the amended claims obviates the 35 USC 101, 35 USC 112(a), 35 USC 112(b) and 35 USC 103 rejections set forth in the prior office action.  Applicant’s arguments are persuasive; therefore, the rejections are withdrawn.
Reasons for Allowance
6.	Claim(s) 1-20 are allowed.
7.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. 
  	The closest prior art of record (US Publication 2003/0030543 to Castle) which discloses a method is disclosed of controlling a proximity transaction between first and second communications devices, each of which is provided with a short-range transceiver. The first communications device has an RF/ID reader, and the second communications device has an RF/ID tag, the RF/ID tag containing the same identifier information as the second communications device. The second communications device is positioned within the range of the reader of the first communications device. Then, the transceiver of the second communications device transmits a transaction request and the identifier information of that device to the first communications device. The reader of the first communications device then interrogates the tag of the second communications device and the transaction is completed upon the reader of the first communications device receiving identifier information from the tag of the second communications device that is identical to the identifier information already received.
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 8 and 15, specifically the combination of steps of:
receiving a second scan of the identifier with the visible printed image located on the one or more items to be delivered to the address, the second scan received from a second computing device; and processing payment of at least the portion of the cost of delivering the one or more items to the address based on, at least in part, receiving the second scan of the identifier with the visible printed image located on the one or more items to be delivered to the address by, at least in part, transferring an asset from a first location to a second location, as recited in claims 1, 8 and 15.  Moreover, the missing claimed elements from Castle are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in an embodiment in the Castle disclosures because it is not common to: receiving a second scan of the identifier with the visible printed image located on the one or more items to be delivered to the address, the second scan received from a second computing device; and processing payment of at least the portion of the cost of delivering the one or more items to the address based on, at least in part, receiving the second scan of the identifier with the visible printed image located on the one or more items to be delivered to the address by, at least in part, transferring an asset from a first location to a second location.
Hence, the claims are allowable over the cited prior art.  Dependent claim(s) 2-7, 9-14 and 16-20 are also allowable for the same reason(s) described above.
8.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.


/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        11/6/2021